Title: From Benjamin Franklin to Richard Jackson, 17 April 1763
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir,
Philada. April 17. 1763
I wrote you a long Letter of the 8th and 29th of March on various Subjects, too long to copy unless it should be lost. But as Messrs. Coxe are sending Copies of their Request and Power to you, I must repeat so much of my Letter as related thereto.
[Here Franklin copied verbatim the long paragraph which formed the largest part of the postscript dated March 22 to his letter begun on March 8; see above, pp. 212–14. It is not repeated here.]

Thus far out of preceeding Letters. I have now only to add on this Head, that there are already several Schemes on foot among the People in different Parts of this and the neighbouring Provinces for Removal Westward, and great Numbers show a strong Disposition to go and settle on the Ohio or Missisipi, but they want Heads to form regular Plans of proceeding. I am convinc’d that a new Colony, that should be plac’d within Coxe’s Bounds, on the Rivers that discharge themselves into the Bay of Mexico, between Cape Florida and the Missisipi would have a more rapid Progress in Population than any heretofore planted.
Follows a Copy of my Letter of the 11th Instant sent via New York, viz
[Here Franklin copied verbatim the whole of his letter of April 11, including date line, salutation, and signature, but omitting the postscript about the growth in numbers of New England churches; see above, pp. 246–8. It is not repeated here.]
April 17. I am just setting out for Virginia, on Post Office Business. As I shall be on the Edge of North Carolina, I may have an Opportunity of learning something of their Land Affairs. I hope to be back in about 4 Weeks. Yours ut supra
BF.
P.S. In a former Letter I mention’d one Mr. Lyon’s Scheme for a new Colony, as being very crude. Another is just now put into my Hands, that has in it many things quite absurd. I send it you enclos’d. I know not who is the Mover at Bottom. These Things serve to show the present Disposition of the People.
Richd Jackson Esqr
 Endorsed: Philad Apr 1763 B Franklin Esqr
